 In the Matter of KENNECOTT COPPER CORPORATION, EMPLO3ERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase Nos. 33-RC-31 through 33-RC-36, and 33-RC=39.-DecidedAugust 31,1948DECISIONANDs9CERTIFICATION OF REPRESENTATIVESOn April 20, 1948, International Association of Machinists, hereincalled the Petitioner, filed the instant petitions, alleging that questionsof representation existed concerning the employees of Kennecott Cop-per Corporation, herein called the Employer.On June 1, 1948, thePetitioner, the Employer, International Union of Operating Engi-neers, Local 9, AFL, and the Regional Director entered into a "Stipu-lation for, Certification Upon Consent Election."On June 15, 1948,an election by secret ballot was conducted among the employees in thestipulated unit, in accordance with the Stipulation and the Rules andRegulations of the Board.Upon the conclusion of the election, aTally of Ballots was furnished the parties..The Tally shows that there were 89 eligible voters, and that 98ballots were cast, of which 60 were for the Petitioner, 7 were for theInternational Union of Operating Engineers, Local #9, AFL, 15 wereagainst any labor organization, and 16 were challenged.On June 21, 1948, Gilberto Martinez, an employee of the Employer,filed with the Regional Director objections to the conduct of the elec-tion and to conduct affecting the results of the election.Thereafter,the Regional Director conducted an investigation, and on July 12,1948, issued and duly served upon the parties his Report on Objectionsto Election, in which he recommended that the objections be overruled.No exceptions were filed to the Report on Objections within the timeprovided therefor. In view of the foregoing, and because in any eventwe would not consider objections filed by an individual who is not aparty,' we shall adopt the recommendations of the Regional Director.1Matter of West4nghouae Electric Corp.,78 N. L. R B. 31579 N. L. R. B., No 45.347 348DECISIONS OF NATIONAL LABOR RELATION'S BOARDUpon the entire record in the case the Board 2 makes the followingfindings of fact :1.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act, as amended.2.All churndrillers, helpers, shovel runners, oilers, hoistmen, craneoperators (locomotive and clam shell), stationary compressormen,and- bulldozers at Santa Rita, and all shovel runners at Hurley, ex-cluding supervisors, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.Inasmuch as the Petitioner has won the election, irrespective of thecounting of the challenged ballots, we shall certify it as the collectivebargaining representative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Association of Machinistshas been designated and selected by a majority of the employees ofthe above-named Employer, in the unit hereinabove found by theBoard to be appropriate, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,as amended, the said organization is the exclusive representative ofall the employees of such unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment.MEMBER GRAY took no part in the consideration of the above Deci-sion and Certification of Representatives.2Pursuantto the provisions of section 3 (h) of the Act, the Board has delegated itspowers in connectionwiththis caseto a three-man panelconsisting of the undersignedBoard Members[Houston. Murdock, and Gray]